DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 06/22/2022. Initialed copies are attached to this Office Action.

Response to Amendment
The amendment to Claims 11, 23, and 29, filed 06/22/2022, is acknowledged and accepted.

Response to Arguments
Applicant’s arguments, see Pages 14-16, filed 06/22/2022, with respect to Claims 1-29 have been fully considered and are persuasive.  The Double Patenting of Claims 1, 13, and 14, has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 06/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,571,661 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, though Mihara et al., (US 6,995,922 B2) disclose “An image capturing optical assembly (Figure 4) comprising, in order from an object side to an image side (Figure 4): a first lens group (G2, Figure 4), a second lens group (G3,  Figure 4) and a third lens group (G4, Figure 4); wherein the first lens group comprises, in order from the object side to the image side, a first lens element (L21, Figure 4) and a second lens element (L22, Figure 4); the second lens group comprises, in order from the object side to the image side, a third lens element (L31, Figure 4), a fourth lens element (L32, Figure 4) and a fifth lens element (L33, Figure 4); and the third lens group comprises, in order from the object side to the image side, a sixth lens element (L41, Figure 4), a seventh lens element (L42, Figure 4) and wherein each of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element, the sixth lens element, the seventh lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side (Figure 4); wherein at least one surface of at least one of the lens elements of the first lens group is aspheric (L22, Figure 4), at least one surface of at least one of the lens elements of the second lens group is aspheric (L32, Figure 4); and at least one surface of at least one of the lens elements of the third lens group is aspheric (L42, Figure 4); wherein at least one of the lens elements has an Abbe number smaller than 20 (Table 1);” Mihara et al., fails to teach or suggest the aforementioned combination further comprising “an eighth lens element; wherein the image-side surface of the eighth lens element is concave in a paraxial region thereof and comprises at least one inflection point; and the eighth lens element has an Abbe number smaller than 20; wherein a maximum of refractive indexes of all the lens elements of the image capturing optical assembly is Nmax, and the following conditions are satisfied: 1.30 < Nmax < 1.75; 1.20 < Nmin < 1.60; and 1.0 < f/EPD < 1.70.”
With respect to claims 2-14, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
With respect to claim 15, though Mihara et al., (US 6,995,922 B2) disclose “An image capturing optical assembly (Figure 4) comprising, in order from an object side to an image side (Figure 4): a first lens group (G2, Figure 4), a second lens group (G3, Figure 4) and a third lens group (G4, Figure 4); wherein the first lens group comprises, in order from the object side to the image side, a first lens element (L21, Figure 4)and a second lens element (L22, Figure 4); the second lens group comprises, in order from the object side to the image side, a third lens element (L31, Figure 4), a fourth lens element (L32, Figure 4) and a fifth lens element (L33, Figure 4); and the third lens group comprises, in order from the object side to the image side, a sixth lens element (L41, Figure 4), a seventh lens element (L42, Figure 4) and wherein each of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element, the sixth lens element, the seventh lens element and the eighth lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side (Figure 4); wherein at least one surface of at least one of the lens elements of the second  lens group is aspheric (L22, Figure 4), and at least one surface of at least one of the lens elements of the third lens group is aspheric; wherein the image-side surface of the eighth lens element is concave in a paraxial region thereof and comprises at least one inflection point;” Mihara et al., fails to teach or suggest the aforementioned combination further comprising “an eighth lens element; the eighth lens element and the eighth lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side and comprises at least one inflection point; wherein at least one of the eight lens elements has an Abbe number smaller than 20; wherein a maximum of refractive indexes of all the lens elements of the image capturing optical assembly is Nmax, an axial distance between the object-side surface of the first lens element and an image surface is TL, a focal length of the image capturing optical assembly is f, and the following conditions are satisfied: 1.30 < Nmax < 1.95; TL/F < 1.60.”  
With respect to claims 16-22, these claims depend on claim 15 and are allowable at least for the reasons stated supra.
With respect to claim 23, though Mihara et al., (US 6995922 B2) disclose “An image capturing optical assembly comprising, in order from an object side to an image side: a first lens group (G2, Figure 4), a second lens group (G3, Figure 4) and a third lens group (G4, Figure 4);wherein the first lens group comprises, in order from the object side to the image side, a first lens element (L21, Figure 4) and a second lens element (L22, Figure 4); the second lens group comprises, in order from the object side to the image side, a third lens element (L31, Figure 4), a fourth lens element (L32, Figure 4) and a fifth lens element (L33, Figure 4); and the third lens group comprises, in order from the object side to the image side, a sixth lens element (L41, Figure 4), a seventh lens element (L42, Figure 4) and wherein each of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element, the sixth lens element, the seventh lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side (Figure 4); wherein at least one surface of at least one of the lens elements of the second lens group is aspheric (see G2, Figure 4),” Mihara et al., fails to teach or suggest the aforementioned combination further comprising “an eighth lens element; and the eighth lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side; wherein the image-side surface of the eighth lens element is concave in a paraxial region thereof and comprises at least one inflection point; wherein at least one of the eight lens elements has an Abbe number smaller than 20; wherein a maximum of refractive indexes of all the lens elements of the image capturing optical assembly is Nmax, an axial distance between the object-side surface of the first lens element and an image surface is TL, a focal length of the image capturing optical assembly is f, and the following conditions are satisfied: 1.30 < Nmax < 1.95; and TL/f < 1.60.”
With respect to claims 24-29, these claims depend on claim 23 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tamara Y. Washington/Patent Examiner, Art Unit 2872
/June 25, 2022/
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872